Title: To Thomas Jefferson from John Laval, 20 September 1823
From: Laval, John
To: Jefferson, Thomas


                        Sir,Philadelphia Septr 20th 1823
                        
                    At the receipt of your letter of the 16th Ulto, I made the most diligent inquiries for Russel’s A view &, &, not being able to find it in any book House of Philadelphia, I wrote to Several persons in Baltimore, New-York, Boston & Portsmouth to do their utmost to procure it for you. My Correspondents have been rather dilatory in imparting their Want of Success, this accounts for my having delayed So long my answer.There is in the Philadelphia Library a copy of the Work, Edit. 1813. I have asked the Librarian the loan of it, for four or five Months, to allow you the time necessary to make Extracts &a he thinks he cannot take upon himself to lend the book, but he supposes that, by applying to the board of directors, & engaging to get from England a copy of a later Edition, they Will deliver me their Own of Which I subjoin the Whole Title “A View of the System of Education pursued in the Schools & Universities of Scotland, & Communications relative to the University of Cambridge, the School of Westminster & the Perth Academy, & a more detailed account of the University of St Andrews, by the Rev. M. Russel M.A. Edinburgh, 1813.if this Copy answers your purpose, &, if you think proper that I make the application required, or by using your Name, or in any other way you may point out, I will bind myself to the directors to furnish them, in the Course of three or four months, with a copy of the latest Edition, Which I will order from London.from all the information I have been able to obtain, no Second American Edition of Tracy has been published.—One of my correspondents of Boston Writes me that he Sends me a copy of the Work; if he has not made a blunder, & if it is the 2d Edition, English or American, I will forward it immediately to you—Mr A. Kneeland is absent from Philadelphia since the beginning of the last month, as soon as he returns, I will discharge your Small debt out of the ten dollars you have submitted to me, & hold the balance to your Order.I am with the highest Consideration & Respect Sir, Your Very humble Servt
                        John Laval